         Case: 2:18-cv-01060-EAS-EPD Doc #: 136-18 Filed: 02/17/21 Page: 1 of 1 PAGEID #: 2924

       copy

                                                       DIVISION OF POLICE

                                                           Intra-Divisional

                                                         November 14, 2013


                 To:            Kimberley K. Jacobs
                                Chief of Police

                 From:          Commander Michael A. Woods #5012
                                Special Services Bureau

                 Subject:       Use of Firearms/Police Involved Review Board #2013-10

                 RE:            Police Officer Bryan C. Mason #2467, 2B4


                 On February 2, 2013, Police Officer Bryan C. Mason, #2467, discharged his Division issued
                 pistol after encountering an armed suspect that had fled a vehicle after a traffic stop. The suspect
                 produced a handgun during the foot pursuit, and after falling to the ground attempted to retrieve
                 the firearm after being ordered to stop. Officer Mason discharged his firearm in self-defense.
                 The Firearms/Police-Involved Death Review Board received the Use of Firearms Investigation
                 on November 8, 2014.

                 The Firearms/Police-Involved Death Review Board met on November 13, 2013 to discuss the
                 facts presented in the investigative packet. After a review of the investigative packet, the Board
                 determined the use of firearm by Officer Mason was WIThIN POLICY, as set forth in Division
                 Directive 3.25, "Action-Response to Resistance/Aggression".

                 The investigative packet is being returned to the involved officer's Chain of Command for
                 whatever action they deem appropriate.


                                                        Respectfully submitt


                                                        Commander Michael Woods #5012

                                                                  -
                                                        Commander Rh hda Grizzell #50


                                                        Commander Michael Gray

                 MW/mw

                                                                                                            EXHIBIT

                                                                                                                 16

BCM IAB 001876                                           S.D. Ohio #2:18-cv-1060                                        12/20/18
